By the Court.
It must be assumed that the plaintiff’s deed did not purport to give him a right of way. It did not appear that such a way was necessary to the plaintiff’s land at the time of the conveyance by the common grantor, or even that a way was formed and established over the land in question. It merely appeared that the common owner used the land in question for a passage among other purposes, as he might use any land belonging to him. This is not enough to affect the construction of the deed, if the deed had been put in evidence, and it is not material in any other aspect. The same thing is true of what may have been said by the auctioneer before the deed was executed. Exceptions overruled.